EXHIBIT 10.1


04/07/2006
EMPLOYMENT AGREEMENT


THIS AGREEMENT, made as of this 7 day of April, 2006, is between Orleans
Homebuilders, Inc., a Delaware corporation with offices at 3333 Street Road, One
Greenwood Square, Bensalem, Pennsylvania 19020 (hereinafter “the Company” or
“Orleans”), and Joel A. Armstrong, an individual (hereinafter called
“Employee”).


BACKGROUND


The Company desires to employ Employee as Executive Vice President, and Employee
desires to be so employed on the terms and conditions contained in this
Agreement.


NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:


PARAGRAPH 1. CAPACITY AND DUTIES


1.1 Employment: Acceptance of Employment. The Company employs Employee, and
Employee accepts employment by the Company, upon the terms and conditions
hereinafter set forth. The effective date of such employment (the “Effective
Date”) is May 1, 2006. The term of Employee’s employment hereunder shall
commence on the Effective Date and end on the third anniversary of the Effective
Date, unless sooner terminated pursuant to the provisions of this Agreement.


1.2  Capacity and Duties.


(a) Employee shall be employed by the Company as Executive Vice President, and,
subject to the supervision and control of Orleans” President or his designee,
agrees to perform such duties and responsibilities normally associated with the
position of Executive Vice President and as may be assigned to Employee from
time to time by Orleans’ President or by his designee. Employee is required to
work those hours necessary to perform properly such duties and responsibilities
normally associated with the position of Executive Vice President and as may be
assigned to Employee from time to time by Orleans’ President or by his designee.


(b) During his employment hereunder, Employee shall devote his full working
time, energy, skill and best efforts to the performance of his duties hereunder
and shall not be employed by or participate or engage in or take part in any
manner in the management or operation of any business enterprise or pursuit
other than the Company and its Affiliates. For purposes of this Agreement,
“Affiliate” means any person or entity controlling, controlled by or under
common control with the Company. “Control”, as used herein, means the power to
direct management and policies of a person or entity, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.

-1-

--------------------------------------------------------------------------------


PARAGRAPH 2. COMPENSATION AND FRINGE BENEFITS


2.1 Compensation


(a) Base Salary. As compensation for Employee’s services hereunder, the Company
shall pay to Employee a salary at an annual rate of Six Hundred Thousand Dollars
($600,000) (the “Base Salary”), payable in accordance with the Company’s regular
payroll practices in effect from time to time during the tenure of Employee’s
employment; and


(b) Bonus. A bonus payable semi-annually in the amount of Five Hundred Thousand
Dollars ($500,000) per annum.


2.2 Fringe Benefits. Employee shall be eligible to participate in the Company’s
insurance and health benefit plans, subject to their respective eligibility
requirements and other terms, conditions, restrictions and exclusions. Nothing
herein shall preclude or otherwise restrict the Company’s right to modify or
terminate any insurance or other benefit plan, policy or program as it deems
appropriate in its sole discretion. Employee shall also be entitled to those
benefits set forth on Schedule 2.1 to this Agreement.


2.3 Vacation. Employee shall be entitled to 4 weeks of vacation during each
calendar year of his employment.


2.4 Expense Reimbursement. During his employment, the Company shall reimburse
Employee for all reasonable expenses incurred by him in connection with the
performance of his duties hereunder in accordance with its regular reimbursement
policies as in effect from time to time and upon receipt of itemized vouchers
therefor and such other supporting information as the Company may reasonably
require. In addition, Company shall reimburse Employee for his reasonable moving
expenses from his present residence in Florida to Arizona.


2.5 Payments After Termination of Employment.  


(a) Subject to the terms and conditions set forth in Paragraph 2.5(b), if, on or
before the third anniversary of the Effective Date, Employee is terminated by
the Company without Cause (as that term is defined below), the Company shall
continue to pay Employee his Base Salary and any bonus to which he is entitled
for the lesser of (i) 12 months; or (ii) the remaining term of this Agreement.
These payments shall be made according to Employee’s normal payment schedule.


(b) Employee shall have no right to any payments under Paragraph 2.5(a) if
Employee is terminated by the Company for Cause, or (ii) terminates his
employment.
 
(c) Regardless of the reason for the termination of Employee’s employment,
whether by Employee or the Company, whether for Cause or not, whether or not due
to Employee’s death, Employee (or his estate) will receive pay for any days
actually worked by Employee prior to the termination of his employment, expense
reimbursement for all reasonable expenses incurred by him in connection with the
performance of his duties prior to the termination of his employment in
accordance with the terms and conditions of Paragraph 2.4, and any pay for
accrued but unused paid time off benefits, to the extent Employee may be
eligible for same under the Company’s policies.

-2-

--------------------------------------------------------------------------------


(d) Regardless of the reason for the termination of Employee’s employment,
whether by Employee or the Company, whether for Cause or not, whether or not due
to Employee’s death, the Employee (or his estate) shall not be eligible for any
Company-paid benefits subsequent to the termination of his employment.


PARAGRAPH 3. TERMINATION OF EMPLOYMENT


3.1 Paragraph 4 Obligations. The termination of Employee’s employment either by
Employee or by the Company, whether with or without Cause, shall not release
Employee from Employee’s obligations and restrictions under Paragraph 4 of this
Agreement. In addition, nothing in this Agreement shall restrict the right of
the Company to terminate Employee’s employment, with or without Cause, pursuant
to Paragraph 3.4.


3.2 Death of Employee. Employee’s employment hereunder shall immediately
terminate upon his death, upon which the Company shall have no further
obligations hereunder other than payment of amounts (including salary, bonus, if
any, and expense reimbursement), accrued as of the date of Employee’s death in
accordance with GAAP, as conclusively determined in the absence of bad faith or
manifest error by the Company.


3.3 Employee’s Inability to Perform. If Employee is unable to perform the
essential functions of his job, for any reason, for a total of thirteen (13)
weeks or more in any rolling six (6) month period, then the Company shall have
the right to terminate Employee’s employment upon 30 days prior written notice
to Employee at any time during the continuation of such inability, in which
event the Company shall have no further obligations hereunder other than payment
of amounts (including salary, bonus, if any, and expense reimbursement), accrued
as of the date of Employee’s termination of employment in accordance with GAAP,
as conclusively determined in the absence of bad faith or manifest error by the
Company. If Employee is able to return to work with the Company and perform the
essential functions of his job within thirty (30) days of receipt of the written
notice from the Company described herein, then Employee’s employment will not be
terminated.


3.4 Termination for Cause. Company may terminate Employee’s employment at any
time without prior notice for “Cause”, which for purposes of this Agreement,
shall mean any of the following: willful misconduct, fraud, misappropriation,
embezzlement, dishonesty, willful misrepresentation, being charged by
governmental authorities with or convicted of a felony, material failure of
Employee to perform his known duties and responsibilities to the Company which
persists for more than fourteen days after written notice, gross negligence or
self dealing which persists for more than fourteen days after written notice
from the Company, or which recurs, willful material violation in any material
respect by Employee of any policy, rule, or reasonable direction or regulation
of the Company, or material violation by Employee of any provision of this
Agreement.

-3-

--------------------------------------------------------------------------------


3.5 Termination Without Cause by Company. The Company can terminate this
Agreement and the employment relationship between the parties at any time and
for any or no reason by providing Employee with fourteen days written notice,
which notice the Company can waive, in whole or in part, in its sole discretion,
by paying Employee for such time; provided however, the Company can terminate
this Agreement and Employee’s employment immediately without any prior notice in
the event there is “Cause” as defined in Paragraph 3.4, in the event of
Employee’s inability to perform as discussed in Paragraph 3.3, or in the event
of Employee’s death as discussed in Paragraph 3.2. Upon termination of
employment pursuant to this Paragraph 3.5, and subject to the terms and
conditions set forth in Paragraph 2.5, Employee shall be entitled to the
payments under Paragraph 2.5.


PARAGRAPH 4. RESTRICTIVE COVENANTS


4.1 Confidentiality. Employee shall not use for his personal benefit, or
disclose, communicate or divulge to, or use for the direct or indirect benefit
of any person, firm, association or company other than the Company and Orleans,
any Confidential Information. For purposes of the preceding sentence,
“Confidential Information” means any information regarding Company’s business
methods, business policies, procedures, techniques, research or development
projects or results; historical or projected financial information, budgets,
trade secrets or other knowledge or processes of or developed by Company; any
names and addresses of customers or clients or any data on or relating to past,
present or prospective Company customers or clients; or any other confidential
information relating to or dealing with the business, operations or activities
of Company, excepting in each case information otherwise lawfully known
generally by, or readily accessible to, the trade or the general public, or as
required to be disclosed by law or final, unappealable order of a court of
competent jurisdiction or governmental authority. At no time shall Employee,
directly or indirectly, remove or cause to be removed from the premises of
Company, or any Company Subsidiary any memorandum, note, list, record, file,
document or other paper, equipment or any like item relating to its business
(including copies, extracts and summaries thereof) except in furtherance of the
performance of Employee’s duties under the Agreement. The restrictions and
obligations contained herein shall be in addition to (and not a limitation of)
any legally applicable protections of Company’s interest in confidential
information, trade secrets and the like.


4.2 Noncompetition and Non-Solicitation. During the duration of Employee’s
receipt of payments after termination of employment pursuant to Paragraph 2.5(a)
above, (“Restricted Period”), (i) Employee shall not directly or indirectly
engage in (as a principal, shareholder, partner, director, officer, agent,
employee, consultant or otherwise) or be financially interested in any business
operating within the State of Arizona, Florida or Illinois (the “Restricted
Area”), which is engaged in the construction or marketing of any homes or the
acquisition or development of any property for residential purposes; provided,
however, nothing contained in this Paragraph 4.2 shall prevent Employee from
holding for investment no more than two percent (2%) of any class of equity
securities of a company whose securities are publicly traded on a national
securities exchange or in a national market system; (ii) Employee shall not
directly or indirectly induce or attempt to influence any employee, customer,
client, independent contractor or supplier of Company to terminate employment or
any other relationship with Company; and (iii) Employee shall not directly or
indirectly induce or attempt to induce any person who is or was within the
preceding year an employee of Company to establish an employment relationship
with ay other person or entity.

-4-

--------------------------------------------------------------------------------


4.3 Injunctive and Other Relief.


(a) Employee acknowledges that the restrictions contained in this Paragraph 4,
in view of the nature of the business in which the Company is engaged, are
reasonable and necessary in order to protect the legitimate interests of the
Company, that their enforcement will not impose a hardship on Employee or
significantly impair his ability to earn a livelihood, and that any violation
thereof would result in irreparable injuries to the Company. Employee therefore
acknowledges that, in the event of Employee’s violation of, or threatened
violation of, any of these restrictions, the Company shall be entitled to obtain
from any court of competent jurisdiction preliminary and permanent injunctive
relief as well as damages, including, subject to Paragraph 4.3(b) hereof, the
Company’s legal and other costs of enforcing Employee’s compliance with these
restrictions, and an equitable accounting of all earnings, profits and other
benefits arising from such violation, which rights shall be cumulative and in
addition to any other rights or remedies to which the Company may be entitled.


(b) In the event that the Company or the Employee incur counsel fees or other
costs and expenses in connection with the enforcement of any and all of its
rights under this Agreement, including any arbitration proceeding pursuant to
Paragraph 5 hereof, the substantially prevailing party shall be entitled to
receive reasonable attorneys’ fees and costs an expenses in connection with the
enforcement of such prevailing party’s rights.


(c) If the Restricted Period or the Restricted Area specified in Paragraph 4.2
above should be adjudged unreasonable in any proceeding, then the period of time
shall be reduced by such amount or the area shall be reduced by the elimination
of such portion or both such reductions shall be made so that such restrictions
may be enforced for such time and in such area as is adjudged to be reasonable.
If Employee violates any of the restrictions contained in Paragraph 4.2, the
Restricted Period shall be extended by a period equal to the length of time from
the commencement of any such violation until such time as such violation shall
be cured by Such Employee to the satisfaction of Company. The Company shall have
the right and remedy to require Employee to account for and pay over to the
Company all compensation, profits, monies, accruals, increments or other
benefits derived or received by Employee as the result of any transactions
constituting a breach of this Paragraph 4, and Employee shall account for and
pay over such amounts to the Company upon the Company’s request therefor. The
Employee hereby expressly consents to the jurisdiction of any court within the
Restricted Area to enforce the provisions of this Paragraph 4, and agrees to
accept service of process by mail relating to any such proceeding. The Company
may supply a copy of Paragraph 4 of this Agreement to any future or prospective
employer of Employee or to any person to whom Employee has supplied information
if the Company determines that there is a reasonable likelihood that Employee
has violated or will violate this Paragraph 4.

-5-

--------------------------------------------------------------------------------


PARAGRAPH 5. ARBITRATION


5.1 All disputes, claims, or controversies (“claims”) arising out of or in
connection with Employee’s employment and/or termination of employment, except
as set forth in Paragraph 5.10 below, shall exclusively be submitted to final
and binding arbitration, before a single arbitrator, in accordance with the then
current American Arbitration Association (“AAA”) National Rules for the
Resolution of Employment Disputes (“AAA Rules”).


5.2 Employee’s duty to arbitrate covers, but is not limited to: any claims
relating to or arising out of Employee’s employment with and/or termination of
employment by the Company and/or any of its related and/or affiliated companies;
any claims for unpaid or withheld wages, severance, benefits, bonuses, and/or
other compensation of any kind; any claims arising under the Employee Retirement
Income Security Act; any claims for attorneys’ fees, costs or expenses; any
claims of discrimination and/or harassment based on age, sex, race, religion,
color, creed, disability, handicap, citizenship, national origin, ancestry,
sexual orientation, or any other factor protected by Federal, State or Local
law; any claims for retaliation and/or any whistleblower claims; any claims for
emotional distress or pain and suffering; and/or any other statutory or common
law claims, now existing or hereinafter recognized, known or unknown, including,
but not limited to, breach of contract, libel, slander, fraud, wrongful
discharge, promissory estoppel, equitable estoppel and misrepresentation.


5.3 In agreeing to submit to arbitration all claims arising out of or in
connection with Employee’s employment and/or termination of employment, except
as set forth in Paragraph 5.10 below, Employee and Company are voluntarily and
knowingly waiving their right to trial by jury.


5.4 To start the arbitration process, Employee or Company must submit a written
request to AAA within one (1) year of the date on which the event giving rise to
a cause of action occurs. The arbitration is to take place in or near the city
in which Employee is or was last employed by the Company. Any failure to request
arbitration within this time frame shall constitute a waiver of all rights by
Employee or Company to raise any claims in any forum arising out of any Claim
that was subject to arbitration.


5.5 The arbitrator shall be selected in accordance with the AAA Rules, and shall
be a former judge.


5.6 The AAA, in cooperation with the arbitrator and the parties, shall set the
date, time and place of the hearing.


5.7 The arbitrator shall have all of the power of a court of law and equity,
including the power to order discovery, in the arbitrator’s discretion, as is
available under the then current Federal Rules of Civil Procedure, and to grant
legal and equitable remedies.

-6-

--------------------------------------------------------------------------------


5.8 The decision of the arbitrator shall be in writing and set forth the
findings and conclusion upon which the decision is based. The decision of the
arbitrator shall be final and binding and may be enforced under the terms of the
Federal Arbitration Act (9 U.S.C. Paragraph 1 et seq.). Judgment upon the award
may be entered, confirmed and enforced in any federal or state court of
competent jurisdiction.


5.9 The Company shall bear the full cost of the arbitrator’s fee. The Company
and Employee shall bear their respective filing fees and attorneys’ fees.
However, the arbitrator may award Employee reimbursement for his filing fees and
attorneys’ fees in accordance with applicable law.


5.10 It is expressly agreed that at the sole election of the Company, the
Company may bring in any court of competent jurisdiction, any claims for
special, temporary or permanent injunctive relief against Employee for
misappropriation of confidential information, tortuous interference with
contractual relations, or violation of any covenant against competition or
non-solicitation agreement as stated more fully in Paragraph 4 above. Any
damages with respect to such claims may be pursued in any court of competent
jurisdiction in conjunction with a cause of action set forth in Paragraph 4
and/or in this Paragraph 5.10 including any counter-claims by Employee. This
Agreement does not preclude Employee from filing claims with any federal, state,
or local administrative agency.


5.11 If any provision of this Arbitration Agreement is construed by a court of
competent jurisdiction or arbitrator to be invalid or unenforceable, the
remainder of this Agreement shall not be affected and the remaining provisions
shall be given full force and effect without regard to the unenforceable
provisions.


PARAGRAPH 6. MISCELLANEOUS


6.1 Prior Employment. Employee represents and agrees that, on the date hereof,
he is not a party to, and will not as of the Effective Date be a party to, any
other employment, non-competition, joint venture, partnership or other agreement
or restriction that could interfere with his employment with the Company or his
or the Company’s rights and obligations hereunder; and that his employment and
the performance of his duties hereunder will not breach the provisions of any
contract, agreement, or understanding to which he is party or any duty owed by
him to any other person. Employee warrants and covenants that he will not
hereafter become a party to or be bound by any such conflicting agreement.


6.2 Severability. The invalidity or unenforceability of any particular provision
or part of any provision of this Agreement shall not affect the other provisions
or parts hereof. If any provision hereof is determined to be invalid or
unenforceable by a court of competent jurisdiction by reason of the duration or
scope of the covenants contained therein, such duration or scope, or both, shall
be considered to be reduced to a duration or scope to the extent necessary to
cure such invalidity.


6.3 Notices. All notices hereunder shall be in writing and shall be sufficiently
given in hand-delivered, sent by documented overnight delivery service or
registered or certified mail, postage prepaid, return receipt request or by
telegram, fax or telecopy (confirmed by U.S. mail), receipt acknowledged,
addressed as set forth below or to such other person and/or at such other
address as may be furnished in writing by any party hereto to the other. Any
such notice shall be deemed to have been given as of the date received, in the
case of personal delivery, or on the date shown on the receipt of confirmation
therefor, in all other cases.

-7-

--------------------------------------------------------------------------------


(a) If to Company:


c/o Orleans Homebuilders Inc.
One Greenwood Square
3333 Street Road
Suite 101
Bensalem, PA 19020
Tel: (215) 245-7500
Fax: (215) 633-2351


Attn: Benjamin D. Goldman, Vice Chairman


(b) If to Employee:


At Employee’s current home address as reflected in the Company’s records.


6.4 Entire Agreement and Modification. This Agreement constitutes the entire
agreement between the parties hereto with respect to the matters contemplated
herein and supersedes all prior agreements and understandings with respect
thereto. No amendment, modification, or waiver of this Agreement shall be
effective unless in writing. Neither the failure nor any delay on the part of
any party to exercise any right, remedy, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other of further exercise of the
same or any other right, remedy, power, or privilege with respect to any
occurrence or be construed as a waiver of any right, remedy, power, or privilege
with respect to any other occurrence.


6.5 Governing Law. The parties agree that this Agreement is made pursuant to,
and shall be construed an enforced in accordance with, the internal laws of the
Commonwealth of Pennsylvania (and United States federal law, to the extent
applicable), without giving effect to otherwise applicable principles of
conflicts of law.


6.6 Headings; Counterparts. The headings of paragraphs in this Agreement are for
convenience only and shall not affect its interpretation. This Agreement may be
executed in two or more counterparts, each of which shall be deemed to be an
original and all of which, when taken together, shall be deemed to constitute
but one and the same Agreement.

-8-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
this Agreement as of the date first above written.
 

ORLEANS HOMEBUILDERS, INC.    EMPLOYEE                 By: BENJAMIN D. GOLDMAN  
JOEL A. ARMSTRONG  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  Benjamin D. Goldman   Joel A. Armstrong   Vice Chairman    

-9-

--------------------------------------------------------------------------------


SCHEDULE 2.1 TO EMPLOYMENT CONTRACT



Automobile


$500 per month plus reasonable expenses for insurance, gas and maintenance




Cellular Phone


Company issued for business use



-10-

--------------------------------------------------------------------------------